PER CURIAM.
This is an appeal from an order of the circuit court. The appeal herein was perfected on March 6, 1914. The appellants 'have filed no brief in this court, nor have they procured and filed any stipulation extending their time for filing brief, nor have they procured any order granting such an extension, but have, ever since April 6, 1914, 'been in default in the filing of such brief. This court will, therefore, deem the appeal abandoned and, owing to such abandonment of the appeal, the order appealed from is affirmed.
SMITH, P. J., and MdCOY, J., not sitting.